t c summary opinion united_states tax_court stacey lynn reese petitioner v commissioner of internal revenue respondent docket no 5598-05s filed date stacey lynn reese pro_se george w bezold for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the issue for decision is whether petitioner is liable for the 10-percent additional tax on an early distribution under sec_72 background the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in winneconne wisconsin in date petitioner’s former husband was involved in a diving accident and became a quadriplegic from date to date petitioner was employed but she resigned at the end of to care for her two young children during because of financial hardship petitioner took a lump-sum_distribution of dollar_figure from her k account maintained by her former employer distribution petitioner used the funds to pay normal day-to-day living_expenses petitioner had not yet reached the age of in on date petitioner electronically filed a form_1040 u s individual_income_tax_return for the distribution was reported as income on the return 1in the statutory_notice_of_deficiency respondent determined that petitioner is liable for a 10-percent additional tax of dollar_figure and a child_care_credit adjustment of dollar_figure respondent subsequently issued to petitioner a statutory_notice_of_deficiency for respondent determined that petitioner is liable for a 10-percent additional tax on the distribution under sec_72 because she received the distribution prematurely discussion sec_72 generally imposes a 10-percent additional tax on premature distributions from a qualified_retirement_plan as defined in sec_4974 unless the distributions come within one of the statutory exceptions under sec_72 the parties do not dispute that petitioner’ sec_401 account was a qualified_retirement_plan the legislative purpose underlying the sec_72 tax is that premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening 111_tc_250 quoting 106_tc_337 s rept pincite c b supp the court has repeatedly held that it is bound by the statutory exceptions enumerated in sec_72 see eg arnold v commissioner supra pincite 110_tc_1 petitioner has not shown that she comes within any of the exceptions to the 10-percent additional tax under sec_72 petitioner contends that she should not be subject_to the 10-percent additional tax because she has a qualifying hardship while it is evident that petitioner took the distribution because of financial hardship and the court sympathizes with her there is however no hardship exception under sec_72 this principle has been applied consistently in cases dealing with premature retirement distributions see arnold v commissioner supra pincite holding that premature_distribution received as a result of financial hardship was subject_to sec_72 additional tax because no exception exists for financial hardship milner v commissioner tcmemo_2004_111 same gallagher v commissioner tcmemo_2001_34 holding that premature_distribution received by taxpayers due to financial hardship and used to pay bills tuition at their son’s private high school and other personal expenses was subject_to sec_72 additional tax robertson v commissioner tcmemo_2000_100 affd 15_fedappx_467 4th cir holding that premature_distribution used for the taxpayer’s own subsistence and that of her family was subject_to sec_72 additional tax pulliam v commissioner tcmemo_1996_354 holding that premature_distribution received by taxpayer due to financial hardship and used to pay off his debts was subject_to sec_72 additional tax thus the distribution received by petitioner is subject_to the 10-percent additional tax under sec_72 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
